Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.907 Page 1 of 10

From: LEGAL SUPPORT SERVICES

To: Ken 1. Moser at home

Subject: Re: Service

Date: Monday, August 26, 2019 3:32:17 PM

 

Got it, thanks!

Andrew Esposito

CT. Legal Process Service LLC

50 BREWERY STREET #8251

New Haven,CT.06530

(0) 203-903-2807

(F) 888- 458-8729
tiegalserviceG 7

Www, ctlegalprocess.com

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive
and confidential use of the intended recipient. If you are not the intended recipient,
please do not read, distribute or take action in reliance upon this message. If you
have received this in error, please notify us immediately by return email and
promptly delete this message and its attachments from your computer system. We
do not waive any client or work product privilege by the transmission of this
message.

On Mon, Aug 26, 2019, 6:31 PM Ken J. Moser at home <kmoser1@san.rr.com>
wrote:

Here you go.

From: LEGAL SUPPORT SERVICES [mailto:ctlegalservice@gmail.com]
Sent: Monday, August 26, 2019 3:15 PM

To: Ken J. Moser at home
Subject: Re: Service

Good afternoon Mr. Moser

It was with great pleasure also to speak to you, and I look forward to working
with you. You will be notified as soon as the job is out for service.

Please find our companies CC authorization form attached.

 

I will also send you a separate email pertaining to the New York service
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.908 Page 2 of 10

   

Thank you

Andrew Esposito

CT. LEGAL PROCESS SERVICE,LLC
50 BREWERY STREET # 8251
NEW HAVEN, CT. 06530

(O} 203-903-2807

(F) 888-458-8729

(E) CTLEGALSERVICE@GMAIL.COM
WWW.CTLEGALPROCESS.COM

| CONFIDENTIALITY NOTICE: This email and any attachments are for the
exclusive and confidential

use of the intended recipient. If you are not the intended recipient,
please do not read, distribute or take

action in reliance upon this message. If you have received this in error,
please notify us immediately by

 
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.909 Page 3 of 10

| return email and promptly delete this message and its attachments from

 

 

 

your computer system.

We do not waive any client or work product privilege by the transmission
of this message.

On Mon, Aug 26, 2019 at 6:05 PM Ken J. Moser at home <kmoseri@san.rr.com>
wrote:

Hi Andy,

it was good talking to you, it sounds like you know what you’re doing and I’ve
unfortunately over the years have had plenty who didn't.

For the service in your state we will be serving: MedGuard Alert, Inc. 1125
Middle St Middletown, CT 06457-1526 and the owner David Roman. As
discussed we can serve both he and the business at the same time at the
business. If he is not there you can do a sub-serve per California code with a
follow-up mailing. Please confirm again that for a Federal complaint, you use the
service rules for the state from where the complaint was filed - yes?

As attached there are 70 pages of documents. Assuming he is sub-served and

_ you have to do a mailing that’s 210 pages ~ 25 = 185 x $.14 = $25.90 + your fees

of $75 & $25 = $125. Please send the credit card application and we can get
going on this.

The New York serve with be on the other defendants: Lifewatch INC & Evan Sirlin
at the owners home address of 1344 HUCKLEBERRY LANE LYNBROOK, NY

/ 11557. Let me know how much on that one and we can do a separate billing on

that.
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.910 Page 4 of 10

Thanks,

' Ken
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.911 Page 5 of 10

From: LEGAL SUPPORT SERVICES

To: Ben. Moser at home

Subject: Re! Service

Date: Monday, August 26, 2019 3:15:23 PM

 

Good afternoon Mr. Moser

Tt was with great pleasure alsa to speak to you, and J look forward to working with you. You will be notified as soon as the job is out for service.
Please find our companies CC authorization form attached.

[ will also send you a separate email pertaining to the New York service

 

“1 Screenshot, 201708 i
Thank you

Andrew Esposito

CT. LEGAL PROCESS SERVICE,LLC
50 BREWERY STREET # 8251
NEW HAVEN, CT. 06530

1D} 203-903-2607

i 888-458.8729

(2) CILEGALSFay.

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential
use of the intended recipient. If you are not the intended recipient, please do not read, distribute or take
action in reliance upon this message. If you have received this in error, please notify us immediately by
retum emai and promptly delete this massage and its attachments from your computer system.

Wa do not waive any clfent or work product priviiege by the transmission of this message.

On Mon, Aug 26, 2019 at 6:05 PM Ken J. Moser at home <kmoser] @san.rcom> wrote:
Hi Andy,

: Itwas good talking to you, It sounds like you know what you're doing and I've unfortunately over the years have had plenty who didn't,

: For the service in your state we will be serving: MedGuard Alert, Inc. 1125 Middle St Middletown, CT 06467-1526 and the owner David Raman, As discussed we
: Gan serve both he and the business at the same time at the business. If he is not there you can do a sub-serve per California code with a follow-up mailing. Please
confirm again that for a Federat complaint, you use the service rules for the state from where the complaint was filed - yes?

_ As attached there are 70 pages of documents. Assuming he is sub-served and you have to do a mailing that's 210 pages ~ 25 = 185 x $.14 = $25.90 + your fees of
$75 & $25 = $125. Please send the credit card application and we can get gaing on this.

The New York serve with be on the other defendants: Lifewatch INC & Evan Sirlin at the owners home address of 1344 HUCKLEBERRY LANE LYNBROOK, NY
11857. Let me know how much on that one and we can do a separate billing on that.

Thanks,

: Ken
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.912 Page 6 of 10

From: LEGAL SUPPORT SERVICES

To: 0. Mager gt home

Subject: Re: Service

Date: Wacnesdey, September 11, 2019 9:15:34 aM

 

Good Morning Ken

‘The servke for Lifewatch INC & Evan Sirlin at the owners home address of 1344 HUCKLEBERRY LANE, LYNBROOK, NY¥ 11557, would be 134,00 plus 0.35 cents a
page over the first 35 pages.

Please let me know if you would like te proceed and | will get this over to them asap.( New york fees are much different then any other state | have worked with) if it
helps | have a very long working relationship with this company, as they been the most reliable,

Thank you

Andrew Esposite

CT. LEGAL PROCESS SERVICE,LLC
50 BREWERY STREET # 8251
NEW HAVEN, CT. 06530

(0) 203-903-2807

F) 888-458-8729

) com

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential
use of the intended recipient. If you are not the intended recipient, please do not read, distribute or take
action in reliance upon this message. If you have received this in error, Please notify us immediately by
return eamail and promptly delete this message and its attachments from your computer system.

We do not waive any client or work product privilege by the transmission of this message.

Attachments araa

On Mon, Aug 26, 2019 at 6:05 PM Ken J. Moser at home <kmaseri@san.r.com> wrote:
Hi Andy,

It was good talking to you, it sounds like you know what you're doing and I've unfortunately over the years have had plenty who didn't.

, For the service In your state we will be sarving: MedGuard Alert, Inc. 1125 Middle St Middletown, CT 06457-1526 and the owner David Roman. As discussed we
: Can serve both he and the business at (he same time at the business. If he is not there you can do a sub-serve per California code with a follow-up mailing. Please
confirm again that for a Federal complaint, you use the sarvice rules for the state from where the complaint was filed - yes?

_ As attached there are 70 pages of documents. Assuming ha is sub-served and you have to do a mailing that's 210 pages — 25 = 185 x $.14 = $25.90 + your fees of
| $75 & $25 = $125. Please send the credit card application and we can get going on this.

The New York serve with be on the other defendants: Lifewatch INC & Evan Sirlin at the owners home address of 1344 HUCKLEBERRY LANE LYNBROOK, NY
11557. Let me know how much on that one and we can do a separate billing on that,

: Thanks,

. Ken
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.913 Page 7 of 10

 

Front: LEGAL SUPPORT SERVICES

Ta; Keo]. Moser at home

Subject Re: Service

Bate: ‘Wednesday, September t2, 2019 10:26:18 AM
HI Ken

Please forward documents for New York ,when you can and I ave also attached another CC authorization form hereto as we don't keep any Anancial docs on fit.

 
 

ip

  

Thank you

Andrew Esposito
CT. LEGAL PROCESS SERVICE,LLC
50 BREWERY STREET # 6251
NEW HAVEN, CT, 06530
{O) 203-963-2807
i 988-458-8729

E 4

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential
use of the intended recipient. If you ara not the intended recipient, plaase do not read, distribute or take
action in reliance upon this message. If you have received this in error, please notify us immediately by
feturn email and promptly delete this message and its attachments from your computer system.

We do not walve any client or work product privilage by the transmission of this message.

Attachments area

On Wed, Sep 11, 2019 at 1:15 PM Ken J, Moser at home <krnoser1@san..com> wrote:

- OK let's do it, you have my credit card Infe.

) From: LEGAL SUPPORT SERVICES [maitto: ctlegalservice@amail.com)
| Sent: Wednesday, September 11, 2019 9:15 AM

To: Ken J. Moser at home

Subject: Re: Service

- Good Moming Ken

‘The service for Lifewatch INC & Evan Sirlin at the owners home address of 1344 HUCKLEBERRY LANE, LYNBROOK, NY 11557, would be 134.00 plus 0.35 cents a
Page over the first 35 pages.

Please let me know if you would like to proceed and | will get this over to them asap New york fees are much different then any other state | have worked with) if It
helps | have a very long working relationship with this company, as they béen the most reliable.

Thank you

| Andew Espasita

: GT. LEGAL PROCESS SERVICE,LLC
SO BREWERY STREET # 8281
NEW HAVEN, CT. 06530
{O) 203-903-2807
(F) 888-458-8729
{E) CILEGALSERVICE@GMAIL.COM
WW5W.CTLEGALPROCESS.COM
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.914 Page 8 of 10

: CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential

use of the intended recipient. If you are not the intended recipiant, please do not read, distribute or take
action in reliance upon this message. If you have received this in error, please notify us immediately by
: return amail and promptly delete this message and its attachments from your computer system.

‘We do not waive any client or work product privilege by the transmission of this message.

Attachments area

On Mon, Aug 26, 2019 at 6:05 PM Ken J, Moser at home <kmoserl@san.r.com> wrote:
: Hi Andy,

: Itwas good talking to you, It sounds like you know what you're doing and I've unfortunately over the years have had planty who didn't.

' For the service in your state we will be serving: MadGuard Alert, Inc, 1125 Middle St’ Middletown, CT 06457-1526 and the owner David Roman. As discussed
: | we can serve both he and the business at the same time at the business. {fhe is not there you can do 4 sub-serve per California code with a follow-up mailing.
; Please confirm again that for a Federal complaint, you use the service rules for the state from where the complaint was filed - yes?

As attached there are 70 pages of documents. Assuming he is sub-served and you have to do a malling that's 210 pages -— 25 = 185 x §.14 = $25.90 + your fees
| of $75 & $25 = $125. Please send the credit card application and we can get gaing on this.

_| The New York serve with ba on the other defendants: Lifewatch ING & Evan Sittin at the owners home addrass of 1344 HUCKLEBERRY LANE LYNBROOK,
, NY¥ 11557. Let me know how much on that one and we can do a separate billing on that.

Thanks,

. | Ken
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.915 Page 9 of 10

From: LEGAL SUPPORT SERVICES

To: kenjmoser@abac,com

Subject: Proofs

Date: Tuesday, September 24, 2019 1:00:55 PM

 

Good afternoon Mr. Moser

Attached hereto please find the proof of service for you CT. Case. Ny soon to follow.

Thank you

Alison Colavolpe

CT. Legal Process Service LLC
50 BREWERY STREET #8251
New Haven,CT.06530

(0) 203-903-2807

(F) 888- 458-8729

ctlegalservice@gmail.com
Www, ctlegalprocess,com

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive
and confidential use of the intended recipient. If you are not the intended recipient,
‘please do not read, distribute or take action in reliance upon this message. If you
have received this in error, please notify us immediately by return email and
promptly delete this message and its attachments from your computer system. We
do not waive any client or work product privilege by the transmission of this
message.
Case 3:19-cv-00831-WQH-BLM Document 13-2 Filed 12/23/19 PagelD.916 Page 10 of 10

From: LEGAL SUPPORT SERVICES

To! Sen Moser

Subject Re: Proofs

Date: Wednesday, September 25, 2019 5:46:04 aM

 

Good Morning Ken

T will have Alison Resend attachment, when she gets in.

Thank you

Andrew Esposito

CT. LEGAL PROCESS SERVICE,LLC
$0 BREWERY STREET # 82751,
NEW HAVEN, CT, 06530

(0) 203-903-2807

i 988-458-8729

E

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential
use of the intended recipient. If you are not the intended recipient, please do not read, distribute or take
action in reliance upon this message. If you hava recelved this in error, please notify us immediately by
return email and promptly delete this message and its attachments from your computer system.

We do net waive any client or work product privilege by the transmission of this Message.

Attachments area

On Tue, Sep 24, 2019 at 4:41 PM Ken Moser <kenimoser@abac.com> wrote:

What attachment?

From: LEGAL SUPPORT SERVICES [mallto:ctiegalseryicegigmail.com)
Sent: Tuesday, September 24, 2019 12:56 PM

To; kenimos

Subject: Proofs

_ Good afternoon Mr. Moser

: Attached hereto please find the proof of service for you CT. Case. Ny soon to follow.

. Thank you

| Alison Colavolpe

: CT. Legal Process Service LLC
50 BREWERY STREET #8251
| New Haven,CT.06530

. (0) 203-993-2807

. {F) 888- 458-8729

: Www, ctlegalprocess.com.

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the intended
recipient, please do not read, distribute or take action in reliance upon this message. If you have received this in error, please notify us immediately by return

: email and promptly delete this message and its attachments from your computer system. We do not waive any client or work product privilege by the
, transmission of this message.
